DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 4-13 and 15-21 are pending;
Claims 1, 5-7, 10, 21 are currently amended; claims 4, 8, 11, 12, 16-20 are original; claims 9, 13 and 15 were previously presented; claims 2-3 and 14 are canceled;
Claims 1, 4-13, 15-21 are rejected herein;
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15987071, filed on 3/16/2020.
Information Disclosure Statement
 	As of the date of this action, an information disclosure statement (IDS) has been filed on 7/08/2020 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-13 and 15-21 have been considered but are moot because the arguments does not apply to the current interpretation of Bloom necessitated by the amendment to the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-17 and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bloom (Foreign Pat. No. AU2012203098A1).
Regarding claim 1, Bloom teaches a structure support arrangement for supporting a structure [intended use], the structure support arrangement comprising:
a. 	a counterweight (Bloom; one of 18) including:
i. 	a body member (Bloom; body of 18);
ii. 	a nesting formation (Bloom; recess and protrusions for stacking the weights as shown in Figs. 3-5) defined on the body member and configured to prevent lateral movement of the counterweight in at least one transverse direction when the counterweight is nested with a further counterweight (Bloom; another 18); and
(Bloom; one of 56 or 64 receiving 68) defined on the body member and configured for directly receiving a support post (Bloom; 68) that is securable to, or part of, the structure to  support the structure;
b. 	a strength enhancing structure (Bloom; Fig. 16) for enhancing strength of the structure support arrangement, the strength enhancing structure comprising:
i. 	a main body (Bloom; 76);
ii. 	a first connection mechanism (Bloom; 80) at a first end of the main body for connection to the counterweight, wherein the first connection mechanism includes a first connection plate (Bloom; plate having 78) for connection with an upper side of the counterweight; and
iii 	a second connection mechanism (Bloom;  80) at a second end of the main body for connection to the support post.
Regarding claim 4, Bloom teaches the strength enhancing structure (Bloom; Fig. 16) is connectable to an upper counterweight of a plurality of nested counterweights (Bloom; see Fig. 5 for configuration).
Regarding claim 5, Bloom teaches the counterweight (Bloom; said one of 18) includes one or more apertures (Bloom; another one of 56 or 64) or recesses defined on the body member for receiving the first connection mechanism (Bloom; 76) of the strength enhancing structure.
Regarding claim 6, Bloom teaches the one or more apertures (Bloom; another one of 56 and/or 64) or recesses are located towards an end of the counterweight.
claim 7, Bloom teaches each aperture (Bloom; one of 56 and/or 64 receiving 68) or recesses is configured to receive a fence post of a fence panel [intended use].
Regarding claim 8, Bloom teaches the first connection mechanism (Bloom; 76) includes at least one connection bar (Bloom; bar defined by 76).
Regarding claim 9, Bloom teaches the at least one connection bar (Bloom; bar defined by 76) is receivable into at least the uppermost two counterweights of a plurality of nested counterweights [capable/intended use].
 	Regarding claim 10, Bloom teaches the first connection plate (Bloom; plate having 78) extends from the first end of the main body and the at least one connection bar (Bloom; 76) extends from the first connection plate.
Regarding claim 11, Bloom teaches the second connection mechanism (Bloom; 78) includes a second connection plate (Bloom; plate having 80) extending from the second end of the main body and at least one hole (Bloom; 80) extending through the second connection plate.
Regarding claim 12, Bloom teaches the strength enhancing structure includes at least one fastener (Bloom; 84) to securely connect the second connection mechanism (Bloom; 78) to the support post through the at least one hole (Bloom; 80).
Regarding claim 13, Bloom teaches the counterweight further comprises a recess (Bloom; recess receiving portion of 14 as shown in Fig. 6) defined on the body member and configured to receive a horizontal bar that is adapted to extend to be received in a corresponding recess of another counterweight in an adjacent structure support arrangement [capable/intended use].
Regarding claim 14, Bloom teaches the structure support is capable to be used with the horizontal bar, when received into the recess of a plurality of counterweights of adjacent structure support arrangements, is adapted to inhibit displacement of the adjacent structure support arrangements [intended use].
Regarding claim 15, Bloom teaches wherein the strength enhancing structure (Bloom; Fig. 16) is adapted to triangulate the counterweight (Bloom; 18), or a stack of the counterweights, and the support post (Bloom; 68), to increase the stability of the structure support arrangement.
Regarding claim 16, Bloom teaches the counterweight (Bloom; 18) includes at least one exterior support side (Bloom; a side of 18) along which the structure is configured to be abutted against and supported in operation [intended use].
Regarding claim 17, Bloom teaches the post receiving formation (Bloom; of 64 receiving 68) is located adjacent to the at least one exterior support side and includes an opening (Bloom; 56) formed on the at least one exterior support side.
Regarding claim 21, Bloom teaches a method of installing a hoarding structure support arrangement including a hoarding panel [Bloom; 0002], a hoarding panel support post (Bloom; 68 or 16), and a plurality of counterweights (Bloom; 18) and a strength enhancing structure (Bloom; Fig. 16) as claimed in claim 1, the method including the steps of:
stacking the plurality of counterweights one on top of the other;

connecting the strength enhancing structure to at least one of the plurality of counterweights;
fastening the strength enhancing structure to the hoarding panel support post; and securing the hoarding panel to the hoarding panel support post (Bloom; see Figs. 1-5 for configuration).
Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631